Dillon, Ch. J,
l. contracts: of insane person. In substance, this action is one to recover judgment upon the notes made by the defendant to Allen. Incidentally, authority is asked to _ enable a deed of the property to be made when the purchase-money shall be jiaid. It is not a case where a specific performance is sought, which rests in the discretion of the court to grant or refuse,’ according to circumstances. -
The case should be regarded, and will be treated, in settling the law applicable to it, as if it were in form, as it is in substance, an ordinary action upon the notes.
The subject of the contracts of insane persons was recently before the court in the case of Behrens v. McKenzie (23 Iowa, 333).
The general subject was quite fully examined at that time by the counsel who argued it, and by the court. It was remarked in the opinion delivered therein, that “ the decided cases are far from being uniform on the subject of the liability or extent of liability of persons of unsound mind for acts and contracts done and made -while in this condition.” * * * “ The state of the law is such as to allow us to decide this case upon principle.”
The conflicting and very unsatisfactory state of the authorities thus referred to is so fully exhibited in the separate opinion of our brother Cole (in whose conclusion, however, the other members of the court cannot *537concur), that it is not deemed necessary more particularly to refer to them in the present opinion.
The peculiarity of the case now under consideration consists in the fact that the representative of the party alleged to be insane, and with whom the contract was made, is the party seeking to have it enforced. It is the sane party to the contract that makes defense, and the defense is that the other party to the contract was totally insane at the time it was entered into.
No such case, that is, no case where it was the sane party who set up as a defense that his adversary was insane, was referred to by counsel, nor is any such referred to among all those which have been so industriously and carefully collected by Mr. Justice Cole.
This circumstance is regarded as important, and as distinguishing the case from those in which it is the insane party who pleads his incapacity and seeks to prevent the sane party to the contract from enforcing it against him.
It is the opinion of the court, that justice and sound policy concur in requiring it to hold, as it does, that where a contract has been entered into (under circumstances which would ordinarily make it binding) by a sane person with one who is insane, and that contract has been adopted and is sought to be enforced by the representatives of the latter, it is no defense to the sane party merely to show that the other party was non compos mentis at the time the contract was made.
There are obvious reasons, founded on the justice and propriety of protecting those whom the visitations of providence have incapacitated from protecting themselves, against contracts which are discovered to be prejudicial to their interests.
Their incapacity to contract is a shield which the law places in their own hands to protect them, not a sword in the hands of others with which to cut down their rights.
*538If a person who is of unsound mind, or who is afterward shown to have been of unsound mind, shall chance to make' a contract which is really advantageous to him, can a satisfactory reason be given why he should not have the right to enforce it ?
No such reason occurs to us.
The reason advanced by the appellant is, that in law two minds must concur to make a contract; that where one of the parties is insane there are not two minds capable of contracting; hence there is and can be no contract: and, therefore, no liability by either party to the other thereon.
It cannot be denied that there is to the legal mind, prone to draw and often delighting to indulge in refined and acute distinctions, much that is plausible in the ground here assumed. But, after all, is that ground really tenable?
As applied to this case, the defendant says to the plaintiff: “ You cannot recover because you have no contract.” The plaintiff replies, “ But I have a contract: here it is: it consists in your own notes.” Now what does the defendant rejoin: “I admit you have my notes, but, though signed by me, they are not, in legal contemplation, my act, because you had no power to agree to take them.”
Is this rejoinder not subtle rather than substantial? In fact, the plaintiff has the promise or contract of the defendant, and, if fairly obtained, it ought to be no defense to a sane defendant, that the plaintiff’s mind was not sound at the time the contract was made.
The objection relied on by the defendant is one of the many difficulties which have arisen out of the use of the words “void ” and “voidable,” and the uncertain extent of meaning attached to them.
*539Argu. i. infants, *538The conclusion which we reach derives a very strong support in the analogies of the law. Thus, if an infant *539make a contract with, one of full age, it may, as is well known, be enforced by the infant against the adult, but not by the adult against the infant, if the latter pleads (and the plea is purely personal) his disability.
Ai-m. 2. Surety: coverture. So also the same doctrine applies to the disability of coverture. And this court has decided, that, while, as a general rule, it is true that the discharge of a prineipal releases a surety, yet it holds that “ where a person sui juris becomes surety for a married woman, a minor, or other person incapable of contracting,” the surety is bound, notwithstanding a successful plea of disability on the part of the principal. Jones v. Crosthwaite, 17 Iowa, 393, 396, and cases cited.
Another illustration: delivery is essential to a deed, and acceptance essential to delivery, and there can be no acceptance without mental assent. This i? a general rule of law, and yet a deed made to an infant or to a lunatic, although there be no mental capacity capable of understanding the nature of the instrument, is valid. The law supplies or presumes the requisite assent to an act beneficial to the party; or it dispenses with it.
So here. "Where a person of unsound mind makes a contract which is beneficial to him, the law supplies or presumes the existence of the requisite capacity, or, for his protection, estops the other party to set up and sustain this objection.
The subject might be further elaborated, but it is scarcely needful to do so.
It is the opinion of the majority of the court, that the eighth count of the answer pleaded no sufficient defense, and this conclusion is strengthened by the consideration that it is not alleged therein that the incapacity of Allen was unknown to the defendant at the time the contract was made. If the contract was made by the defendant *540with knowledge of Allen’s situation, his claim to make this defense is thereby weakened.
The allegation of Downey’s insolvency is no defense to the present action. This is so obvious as not to require ..-any special notice.
Affirmed.